FILED

JUL 1 7 2009
UNITED sTATEs 1)1sTR1cT couRT clerk, u.s. oascricr and
FoR THE DISTRICT oF CoLUMBIA B°""'“P*CV C°“'*S
ANDRE DAvID LEFFEBRE, )
Plaintiff, §
v. § Civil Action No.  
SAMUEL B. KENT, et al., §
Defendants. §
MEMoRANDIJM oP1N1oN

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
his pro se comp1aint. The Court will grant the application and dismiss the complaint for the
reasons stated below.

Plaintiff is a federal prisoner who currently is incarcerated at the Administrative
Maximum facility in Florence, Colorado. Generally, he alleges that the indictment against him
"failed to carry a Grand Jury Mans/foremans [sic] signature," Compl. at 4, that the defendants
conspired "to obtain a [sic] illegal and wrongful conviction" against him, ia'. at 6, that the United
States District Court for the Southern District of Texas had no jurisdiction over his person or the
criminal matter, id. at ll, and that his current incarceration is unlawful, id. at 7. For these
alleged violations of his rights under the United States Constitution, plaintiff demands "a sum
certain of $777,000,000." Id. at 12-13.

Plaintiff may be awarded damages only if he first establishes that his conviction has been
invalidated by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of

invalidity] by a state tribunal authorized to make such determination, or . . . a federal court’s

issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord
Whz'te v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table). P1aintiff does not satisfy this prerequisite
and therefore his complaint fails to state a claim upon which relief can be granted. For these
reasons, the Court will dismiss the complaint under 28 U.S.C. § l9l5A(b)(l). See, e.g., Lejj”ebre
v. Cothren, No. G-06-l50, 2007 WL 4l98554, at *l (S.D.Tex. Nov. 26, 2007) (dismissing suit
because "a judgment in favor of Plaintiff awarding him damages for defendant Cothren’s alleged
omission implies the invalidity of Plaintift’s conviction," and thus is barred under Heck);
Leffebre v. Carter, No. G-06-l49, 2007 WL 4206180, at *l (S.D. Tex. Nov. 26, 2007) (same);
Lejj’ebre v. United States Fed. Corp., No. l:O7-CV-743, 2007 WL 3389994, at *l (E.D. Tex.
Nov. l4, 2007) (adopting Magistrate Judge’s Report and Recommendation to dismiss suit
seeking to recover damages for allegedly unconstitutional imprisonment, or for other harm
caused by actions whose unlawfulness would render plaintiff’s imprisonment invalid, under
Heck).

An Order consistent with this Memorandum Opinion is issued separately on this same

United States District iiudge

date.

Date:  aa